ATKINS, District Judge,
concurring in part and dissenting in part.
I concur in Part I and Part II.B. of Judge Gibbons’ opinion. However, because I agree with the decisions of the Fifth and Eleventh Circuits in Ballard v. Spradley, 557 F.2d 476 (5th Cir.1977) and Ford v. Allen, 728 F.2d 1369 (11th Cir.1984) (per curiam), and with the Ninth Circuit in Wiggins v. County of Alameda, 717 F.2d 466 (9th Cir.1983), cert. denied, — U.S.-, 104 S.Ct. 1425, 79 L.Ed.2d 749 (1984), I respectfully dissent from the judgment.